EXHIBIT2.1 CONFIDENTIAL TREATMENT [***] i ndicates that text has been omitted which is the subject of a confidential treatment request. This text has been sepa rately filed with the SEC. Purchase Agreement between Imugen, Inc. and Oxford Immunotec, Inc. Dated as of June 23, 2016 TABLE OF CONTENTS Page Article I DEFINED TERMS; INTERPRETATION 2 Section 1.01. Defined Terms 2 Section 1.02. Descriptive Headings; Certain Interpretations 12 Article II PURCHASE AND SALE; CLOSING 12 Section 2.01. Purchase and Sale 12 Section 2.02. Assumption of Liabilities 13 Section 2.03. Closing 13 Section 2.04. Transactions To Be Effected at the Closing 13 Section 2.05. Escrow 14 Article III REPRESENTATIONS AND WARRANTIES OF SELLER 15 Section 3.01. Organization, Standing and Corporate Power 15 Section 3.02. Authority; Execution and Delivery; Enforceability 15 Section 3.03. Non-Contravention and Approvals 16 Section 3.04. Indebtedness 16 Section 3.05. Financial Statements 16 Section 3.06. Undisclosed Liabilities 17 Section 3.07. Absence of Changes 17 Section 3.08. Certain Business Assets 17 Section 3.09. Real Property Interests 18 Section 3.10. Intellectual Property 19 Section 3.11. Material Contracts 22 Section 3.12. Authorizations 24 Section 3.13. Proceedings 24 Section 3.14. Environmental Matters 24 Section 3.15. Compliance with Law 24 Section 3.16. Healthcare Compliance 25 Section 3.17. Employee Matters 28 Section 3.18. Employee Benefits Matters 29 Section 3.19. Taxes 30 Section 3.20. Sufficiency of Assets 30 Section 3.21. Brokers and Finders 30 Section 3.22. Insurance 30 Section 3.23. Payment Programs 31 Section 3.24. Full Disclosure 31 Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 31 Section 4.01. Organization and Standing 31 Section 4.02. Authority; Execution and Delivery; Enforceability 32 i TABLE OF CONTENTS Page Section 4.03. Non-Contravention and Approvals 32 Section 4.04. Proceedings 32 Section 4.05. Financing 33 Section 4.06. Brokers and Finders 33 Section 4.07. Independent Investigation 33 Article V COVENANTS 33 Section 5.01. Conduct of Business 33 Section 5.02. Access to Information; Cooperation 35 Section 5.03. Efforts 35 Section 5.04. Certain Notifications, Authorizations and Third Party Consents 37 Section 5.05. Publicity 38 Section 5.06. Intellectual Property Matters and Other Waivers 38 Section 5.07. Bulk Sales Law 39 Section 5.08. Tax Matters 39 Section 5.09. Confidentiality 41 Section 5.10. Non-Solicit; No Hiring; Non-Competition; Non-Disruption 41 Section 5.11. Further Assurances 43 Section 5.12. Notice of Certain Events; Supplemental Disclosures 44 Section 5.13. Maintenance of Intellectual Property 44 Section 5.14. Repayment of Indebtedness 44 Section 5.15. Electronic Communications 44 Section 5.16. Employment Matters 44 Section 5.17. Filing Cooperation; Seller Accounts 47 Section 5.18. Seller Disclosure Letter 48 Article VI CONDITIONS TO CLOSING 48 Section 6.01. Conditions to Each Party’s Obligation 48 Section 6.02. Conditions to Obligation of Purchaser 48 Section 6.03. Conditions to Obligation of Seller 49 Section 6.04. Frustration of Closing Conditions 50 Article VII TERMINATION 50 Section 7.01. Termination 50 Section 7.02. Effect of Termination 52 Article VIII INDEMNIFICATION; SURVIVAL 52 Section 8.01. Indemnification by Seller 52 Section 8.02. Indemnification by Purchaser 53 Section 8.03. Indemnification Procedures 54 ii TABLE OF CONTENTS Page Section 8.04. Limitations on Indemnification 55 Section 8.05. Exclusivity 56 Section 8.06. Tax Treatment of Indemnification 56 Section 8.07. Survival 56 Section 8.08. Knowledge and Investigation 57 Article IX MISCELLANEOUS 57 Section 9.01. Assignment 57 Section 9.02. No Third-Party Beneficiaries 57 Section 9.03. Expenses 57 Section 9.04. Notices 58 Section 9.05. Counterparts 59 Section 9.06. Entire Agreement 59 Section 9.07. Severability 60 Section 9.08. Governing Law 60 Section 9.09. Jurisdiction 60 Section 9.10. Service of Process 60 Section 9.11. Waiver of Jury Trial 60 Section 9.12. Amendments and Waivers 61 Section 9.13. Specific Performance 61 Section 9.14. Joint Drafting 61 Exhibit A Seller Shareholder Approval Materials Exhibit B Form of Escrow Agreement Exhibit C Form of Trademark Assignment Exhibit D Form of Bill of Sale and Assignment and Assumption Agreement Acquisition 13 Bill of Sale 10 Additional Financial Statements 47 Board of Health 2 Affiliate 2 Business 2 Agreement 1 Business Assets 2 Anaplasmosis Technology 2 Business Books and Records 3 Anti-Kickback Statute 26 Business Confidential Information 20 Apportioned Obligations 40 Business Contracts 3 Asset 2 Business Day 4 Assumed Liabilities 13 Business Employee 4 Authorization 2 Business Health Registrations 3 Babesiosis Technology 2 Business Independent Contractor 28 iii INDEX OF DEFINED TERMS Defined Term Page Defined Term Page Business Intellectual Property 3 Liens 18 CLIA 26 Losses 53 Closing 13 Lyme Technology 8 Closing Date 13 Material Adverse Effect 8 Code 4 Material Contracts 24 Confidentiality Agreement 41 MBCA 1 Constitutive Documents 4 Misuse 27 Continuing Employee 45 Miyamotoi Technology 9 Contract 4 Most Recent Audited Balance Sheet 9 Control 5 Off-the-Shelf Software 9 Covered Entity 5 Outside Date 51 Direct Claim 55 Owned Business Intellectual Property 9 Ehrlichiosis Technology 5 Patents 8 Employee Benefit Plan 5 Payment Programs 9 Employing Entity 45 Person 9 Employment Provisions 29 Personal Information 9 Environmental Laws 5 [***] 58 Environmental Permit 5 Post-Closing Tax Period 40 ERISA 5 Pre-Closing Tax Period 6, 40 ERISA Affiliate 5 Privacy and Security Laws 9 Escrow Account 14 Proceeding 9 Escrow Agent 5 Proprietary Preparations 9 Escrow Agreement 9 Protected Health Information 9 Escrow Amount 14 Purchase Price 13 Exchange Act 5 Purchase Price Allocation 39 Excluded Assets 5 Purchaser 1 Expired Contracts 22 Purchaser Disclosure Letter 32 Financial Statements 17 Purchaser Indemnified Parties 53 Governmental Entity 7 Purchaser Material Adverse Effect 33 Hazardous Substance 7 Purchaser Specified Representations 56 HIPAA 7 Purchasing Affiliate 13 Indebtedness 7 Registered Intellectual Property 19 Indemnified Party 54 Related Documents 9 Indemnifying Party 54 Release 10 Information Systems 27 Representative 10 Infringe 7 Required Consultants 10 Infringed 19 Required Consulting Agreements 1, 10 Initial Employment Term End Date 7 Required Employees 10 Intellectual Property 8 Required Employment Agreements 1 IT Assets 22 Requisite Approval 16 Judgment 16 Samples 10 Knowledge of Purchaser 8 SEC 10, 47 Knowledge of Seller 8 Securities Act 10 Law 16 Security Incidents 26 Leased Property 3 Seller 1 Liability 8 Seller Accounts 10 Licensed Business Intellectual Property 8 Seller Disclosure Letter 15 iv INDEX OF DEFINED TERMS Defined Term Page Defined Term Page Seller Indemnified Parties 53 Taxing Authority 11 Seller Payment Programs 9, 31 Technology 11 Seller Shareholders 1 Termination Liquidated Damage Amount 11 Shareholder Approval Materials 1 Third Party Claim 54 Software 8 Third Party Liability Insurance Policies 31 Specified Employee Liabilities 46 Third Party NDAs 22 Specified Indemnified Liabilities 10 Trademark Assignment 9 Specified Representations 56 Trademarks 8 Stark Law 25 Transaction Documents 12 Subsidiary 11 Transfer Taxes 12 Tax 11 Tularemia Technology 12 Tax Accounting Referee 41 U.S. GAAP 17 Tax Return 11 WARN Act 28 Taxes 11 v Purchase Agreement dated as of June 23, 2016 (this “ Agreement ”), between Imugen, Inc. , a Massachusetts corporation (“ Seller ”), and Oxford Immunotec, Inc. , a Delaware corporation (“ Purchaser ”). I ntroduction WHEREAS, Seller is engaged in the Business; WHEREAS, Seller desires to sell, directly or indirectly, and Purchaser desires to purchase, directly or indirectly, on the terms and subject to the conditions set forth in this Agreement, the Business Assets; WHEREAS, the sale of the Business Assets constitutes a sale of all or substantially all of the property of Seller other than in the usual and regular course of business subject to Section 12.02 of the Massachusetts Business Corporation Act (the “
